In an action to recover on a promissory note, defendant appeals from an order of the Supreme Court, Rockland County (Slifkin, J.), dated October 13,1983, which denied his motion to vacate a default judgment against him.
*824Order reversed, as a matter of discretion, without costs or disbursements, motion granted, and default judgment vacated, on condition that an answer be served within 10 days after service on defendant of a copy of the order to be made hereon, with notice of entry. In the event that condition is not complied with, order affirmed, with costs.
Under all the circumstances of this case, the default judgment should be vacated on condition that an answer be served within 10 days after service on defendant of a copy of the order to be made hereon, with notice of entry. Titone, J. P., Lazer, Bracken and Boyers, JJ., concur.